Per Curiam.
By order dated October 19, 2010, the New Jersey Supreme Court publically reprimanded respondent after finding that he engaged in professional misconduct by negligently misappropriating client funds and violating record-keeping rules.
As a result of the discipline imposed in New Jersey, petitioner moves for an order imposing discipline pursuant to this Court’s rules (see 22 NYCRR 806.19). Respondent has not replied to the motion.
Having considered the nature of respondent’s misconduct and the consequent discipline imposed in New Jersey, we conclude that respondent should be censured in this state.
Rose, J.E, Malone Jr., Kavanagh, Garry and Egan Jr., JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is hereby censured.